Citation Nr: 9900877	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-30 592	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veterans death, including as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
February 1946 and died in October 1967.  The appellant, who 
is the veterans widow, appealed a June 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans exposure to 
ionizing radiation in service materially contributed to the 
chronic glomerulonephritis from which he suffered during his 
lifetime, and to the uremia and congestive heart failure that 
ultimately caused his death.  Reference is made to the 
evidence of record and a favorable determination is 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been received to reopen the claim of entitlement to 
service connection for the cause of the veterans death, 
including as due to exposure to ionizing radiation.
FINDINGS OF FACT

1. An unappealed November 1967 rating decision denied service 
connection for the cause of the veterans death.

2. A Board decision dated in July 1990 denied service 
connection for the cause of the veterans death.

3. An unappealed October 1995 rating decision denied service 
connection for the cause of the veterans death as due to 
exposure to ionizing radiation.

4. The evidence added to the record since the October 1995 
rating decision is either cumulative or redundant or does 
not bear directly and substantially upon the specific 
matter under consideration and is so insignificant as to 
not warrant reconsideration of the merits of the claim on 
appeal.


CONCLUSION OF LAW

The October 1995 decision that denied service connection for 
the cause of the veterans death as due to exposure to 
ionizing radiation is final; new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for the cause of the veterans death as 
due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5108 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.156(a), 3.303, 3.304, 3.307, 3.309, 3.311, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated in November 1967, denied the 
appellants claim for service connection for the cause of the 
veterans death.  The RO found at that time that there was no 
evidence of renal or cardiovascular disease in service.  
Additionally, it found that neither disorder was manifested 
to a compensable degree within one year of discharge or 
related to the veterans service-connected disability 
(bilateral epidermophytosis).  The appellant did not appeal 
and the ROs decision was final based on the evidence then of 
record.

The evidence of record at the time of the November 1967 RO 
decision included the veterans death certificate that showed 
he died in June 1967, at the age of 44, and that the 
immediate cause of his death was uremia and congestive heart 
failure due to chronic glomerulonephritis.  The approximate 
interval between the onset of the veterans uremia and 
congestive heart failure and his death was months and between 
the onset of his chronic glomerulonephritis and his death was 
years.  An autopsy was performed.  At the time of his death, 
the veteran was service- connected for bilateral 
epidermophytosis, evaluated as noncompensable.

When examined for enlistment in November 1942, there was no 
finding of renal or cardiovascular abnormality, and the 
veteran was found qualified for active service.  Service 
medical records are negative for complaints of, or treatment 
for, a renal or cardiovascular abnormality.  When examined 
for discharge in February 1946, there was no finding of renal 
or cardiovascular abnormality.

According to the veterans enlisted record and report of 
separation, his military occupational specialty in service 
was electrical mechanical gunner.  He was an air crew member 
and participated in air offensives in Japan.

The veteran was privately hospitalized from August to 
September 1966 for treatment of diagnosed chronic 
glomerulonephritis, severe secondary anemia and mild uremia, 
according to a November 1966 hospitalization summary.

Also of record at the time of the RO decision in November 
1967, was a VA hospital summary reflecting the veterans 
hospitalization from October to November 1966.  It indicates 
that he had chronic renal disease for the past ten years.  
Diagnoses included chronic renal disease probably secondary 
to acute glomerulonephritis and uremia; pericarditis, 
congestive heart failure and anemia were also diagnosed as 
secondary to chronic renal disease.

According to a November 1966 statement, S.A. Burroughs, M.D., 
indicated that he had treated the veteran for edema, 
pulmonary congestion and azotemia.  Dr. Burroughs diagnosed 
chronic glomerule nephritis, severe azotemia, anemia and 
chronic congestive heart failure.

As noted above, the veterans death certificate reveals that 
he died in June 1967 of uremia and congestive heart failure 
due to chronic glomerulonephritis.

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
rating decision in October 1995 that was the final 
adjudication that disallowed the appellants claim.

However, prior to the October 1995 RO decision, the Board, in 
a decision dated in July 1990, denied the appellants claim 
of entitlement to service connection for the cause of the 
veterans death.  The Board found at that time that the cause 
of the veterans death was chronic glomerulonephritis first 
manifested approximately fifteen years after his discharge 
from service.  Secondary uremia and congestive heart failure 
were related factors in the veterans death, but chronic 
cardiovascular disease was not shown to be related to service 
or evidenced until some twenty years after service.  The 
Board further found that the veteran would not have had more 
than low level exposure to ionizing radiation and none of the 
diseases from which he died was considered to be subject to 
induction from low level exposure to ionizing radiation.  
Additionally, the Board noted that while service connection 
was in effect for bilateral epidermophytosis, it was not 
claimed, shown or probable that this condition was even 
remotely involved in the cause of the veterans death.  The 
decision of the Board was final based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100

Evidence added to the record and considered by the Board at 
the time of its July 1990 decision included private and VA 
medical records, service records and the appellants 
statements.

The veterans service records indicated that he served in the 
Pacific Theater of Operations during World War II and was 
involved in airlifts against Japan.

Private hospital records dated in August 1958 showed that the 
veteran was treated for, and diagnosed with, chronic 
glomerulonephritis.  The records did not evidence 
cardiovascular disease.

VA medical records dated from October 1966 to June 1967 
documented that the veteran was treated for chronic renal 
failure due to chronic glomerulonephritis with azotemia, 
uremia, anemia and cellulitis of the lower extremities with 
probable sepsis.  Other diagnoses included hypertension, 
hypertensive cardiovascular disease with congestive heart 
failure, hypertensive retinopathy and probably uremic 
gastroenteritis.  The veteran was last hospitalized in June 
1967 for treatment of these conditions and died in June 1967.  
Also added to the record was a copy of the June 1967 autopsy 
report that confirmed the clinical diagnosis of chronic 
glomerulonephritis as the veterans principal disease.  The 
autopsy further indicated that hypertension, secondary to 
renal disease, had resulted in marked cardiac hypertrophy 
and, ultimately, cardiac failure.
 
In an August 1967 letter to the appellant, the VA Director of 
Renal Dialysis said that autopsy results indicated that the 
veterans death was attributed to chronic sclerosing 
glomerulonephritis.  The physician said that the veteran had 
a common kidney disease of unknown cause and there was no 
known adequate therapy. 

In a May 1987 statement, the appellant asserted that the 
veterans death was due to exposure to radiation incurred 
when he flew over Hiroshima and thereby caused his renal 
failure.  Further, in a June 1987 statement, she said that in 
1950 the veteran was observed to have an enlarged heart and 
that Dr. Burroughs first diagnosed kidney disease in 1957.

Evidence added to the record and considered by the RO at the 
time of the October 1995 RO decision included VA and private 
duplicate medical records, medical literature and the 
appellants statements.

In a March 1991 statement, the appellant said that the 
veteran was treated for hypertension in 1948 and for an 
enlarged heart in 1950.  She further indicated that autopsy 
results showed that the veterans death was attributed to 
chronic sclerosing glomerulonephritis for which there was no 
known cure and that, therefore, it was impossible to say that 
radiation exposure did not contribute to his death.  The 
appellant asserted that the veterans hypertension could have 
resulted from service as he was treated for gastritis that 
was indicative of nervousness and hypertension can be caused 
by renal disease.

Added to the record at the time of the ROs October 1995 
decision was information regarding Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  In that case, the U.S. Court of 
Veterans Appeals ruled that veterans with diseases other than 
those statutorily listed who believed their diseases were due 
to in-service radiation exposure could have those claims 
considered by VA on a case-by-case basis.

In the October 1995 rating decision, the RO found that 
exposure to radiation pursuant to 38 C.F.R. § 3.311 was not 
established and that no sound scientific or medical evidence 
was presented to support the appellants assertion that 
uremia and congestive heart failure with chronic 
glomerulonephritis constituted a condition that could be 
induced by ionizing radiation.  The October 1995 rating 
decision was final based upon the evidence then of record.  
However, the claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration 
that is neither cumulative nor redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, No. 98-7017, slip op. at 6 (Fed.Cir. Sept. 16, 
1998).

An application to reopen the appellants claim was received 
in October 1996.  The relevant evidence associated with the 
claims file subsequent to the October 1995 rating action 
includes VA and private duplicate medical records, medical 
articles and the appellants oral testimony and written 
statements.

Evidence added to the claims file includes private and VA 
medical records dated from 1948 to 1967, most of which 
duplicate previously received records.  A June 1948 private 
medical record shows that the veteran underwent a 
cholecystography that revealed no evidence of gall bladder 
disease.  Medical literature, dated in 1995, regarding 
radiation sickness was also submitted.

At her April 1997 personal hearing at the RO, the appellant 
said that she believed the veteran suffered from radiation 
exposure incurred after the bombing of Hiroshima when he flew 
over the area and dropped leaflets and prisoner-of-war 
supplies.  She commented that he had an enlarged heart in 
1950 and also experienced night sweats and hypertension after 
his service discharge.  

In further support of her claim, in April 1998, the appellant 
submitted a letter written by the veteran in March 1967, 
while he was hospitalized.  The veteran said he was going to 
be given additional blood and that a physician said his 
problem was caused more by his heart than his kidneys.

Service connection for the cause of the veterans death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.  According to 38 U.S.C.A. § 1110, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.

VA has issued regulations listing diseases presumed to be 
related to radiation exposure.  See 38 C.F.R. §§ 3.309, 
3.311(b).  Therefore, service connection would be presumed 
for those disabilities listed under these regulations if it 
is shown that a veteran had the required radiation exposure.  
Additionally, service connection would be warranted if 
medical evidence established that some other disability that 
was not listed in the regulations was, nevertheless, the 
result of exposure to radiation in service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, causative 
factors of a disease amount to a medical question; only a 
physicians opinion would be competent medical evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

Further, service connection for a disability alleged to be 
the result of exposure to radiation in service that first 
manifests itself after any applicable period specified in 
38 C.F.R. § 3.307 may only be established by demonstration of 
a causal relationship between the radiation dose and the 
claimed disability.  See 38 C.F.R. §§ 3.304, 3.311; Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  This is the case unless 
service connection may be established by applying the 
presumptions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).

In Wandel v. West, No. 94-110 (U.S. Vet. App. Apr. 7, 1998), 
the U.S. Court of Veterans Affairs recently said that, 
although a deceased veteran had a radiogenic disease 
under 38 C.F.R. § 3.311(b), there was no evidence to warrant 
further consideration as the veteran was not exposed to 
radiation in service.  In the appellants case, the veteran 
did not have a radiogenic disease nor was there even 
evidence of his participation in a radiation risk 
activity.  See McGuire v. West, 96-215 (U.S. Vet. App. June 
30, 1998). 

The appellant has asserted that the veterans renal and 
cardiovascular problems are related to his exposure to 
radiation in service but there are no references to treatment 
for renal or cardiovascular disorders in service or when he 
was examined at discharge.  Moreover, she has provided no 
evidence regarding the veterans exposure to ionizing 
radiation in service.  Even assuming that the veteran did fly 
over Hiroshima, there is simply no recorded evidence of his 
participation in a radiation risk activity or that documents 
his exposure to ionizing radiation in service.  See 38 C.F.R. 
§ 3.309(d)(3).

Additionally, renal and cardiovascular diseases are not 
radiogenic diseases under the provisions of 38 C.F.R. § 3.311 
and, therefore, as the evidence that the veteran was exposed 
to ionizing radiation during service is not shown, service 
connection for the cause of the veterans death is not 
warranted.  38 C.F.R. § 3.311(b)(iii).

Further, the Board notes that there is no medical evidence of 
the veteran having renal disease during service or for many 
years thereafter.  He was first diagnosed with chronic 
glomerulonephritis in approximately 1958, nearly fifteen 
years after his separation form service.  Glomerulonephritis 
is not a potentially radiogenic disease under 38 C.F.R. 
§ 3.311 and is not among the listed diseases subject to 
presumptive service connection on radiation basis under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(c).  There is, 
therefore, no legal entitlement to service connection for the 
cause of the veterans death on a presumptive radiation 
basis.  Sabonis v. Brown,  6 Vet. App. 426, 430 (1994).

In sum, the medical evidence received since the October 1995 
RO decision documents the veterans disease prior to his 
death without providing probative evidence of incurrence in 
service or on a presumptive radiation basis.  Although the 
appellant has expressed her opinion in written statements and 
oral testimony that the veterans cause of death was the 
result of his military service, she is not qualified, as a 
lay person to furnish etiological opinions or medical 
diagnoses, as this requires medical expertise.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Her opinion, therefore, is of 
minimal probative value.  The Board notes that, while the 
appellant no doubt believes that the veterans chronic 
glomerulonephritis originated in service, the fact, 
nonetheless remains, that no competent medical evidence has 
been received since the October 1995 rating decision 
attributing the veterans cause of death to service or a 
service-connected disability.  

Consequently, the Board finds that the evidence received 
since the October 1995 rating decision does not bear directly 
and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
consideration of the merits of the claim on appeal.  As the 
evidence received since the October 1995 rating decision is 
not new and material, it follows that the claim for service 
connection for the cause of the veterans death, including as 
due to exposure to ionizing radiation, is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for the cause of the veterans death, including as 
due to exposure to ionizing radiation, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
